As filed with the Securities and Exchange Commission on May 9, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09447 Jacob Funds Inc. (Exact name of Registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) (424)-237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. JACOB INTERNET FUND JACOB SMALL CAP GROWTH FUND JACOB MICRO CAP GROWTH FUND JACOB WISDOM FUND Semi-Annual Report February 28, 2013 Jacob Internet Fund Jacob Small Cap Growth Fund Jacob Micro Cap Growth Fund Jacob Wisdom Fund Semi-Annual Report February 28, 2013 The Jacob Internet Fund, Jacob Small Cap Growth Fund and Jacob Micro Cap Growth Fund are mutual funds with the primary investment objective of long-term growth of capital. The Jacob Wisdom Fund is a mutual fund with the primary investment objective to maximize total investment return consisting of a combination of income and capital appreciation. The Jacob Internet Fund has current income as a secondary objective. Investment Adviser Jacob Asset Management of New York LLC TABLE OF CONTENTS Letter From the Manager 1 Industry Breakdown 4 Schedule of Investments 8 Statement of Assets and Liabilities 18 Statement of Operations 20 Statements of Changes in Net Assets 22 Financial Highlights 26 Notes to the Financial Statements 33 Additional Information on Fund Expenses 48 Additional Information 51 Dear Fellow Investors, The first half of our fiscal year saw the stock market wading through a morass of Washington D.C. dysfunction-including the much-ballyhooed fiscal cliff and sequestration—yet emerging in the early part of 2013 with the major indices in fine form. The recent market rally has been mostly led by plain vanilla companies, particularly those in the auto, housing, industrial and financial sectors, that usually benefit most in a robust economy. Meanwhile, the technology sector, which normally leads in a recovery, has been a laggard for the past year or so. This somewhat upside-down situation is unlikely to last, but we can take it as a sign of health for the overall economy that the cyclical sectors most affected by the 2008 financial collapse are continuing to bounce back from their lows. As any investor in our Funds knows, traditional cyclicals are not our bailiwick, and we typically maintain heavier exposure to the technology sector-this is where we tend to find the best secular growth opportunities, the keys to long-term wealth generation. Most of our Funds struggled against indices that were buoyed by their exposure to the more cyclical sectors, and we had some challenges with a few larger positions’ uneven performance. Over the course of the period, we have been reviewing our portfolios and making moves to broaden our exposure to more diverse areas of the economy. Here in the early stages of the recovery, our outlook on equities remains optimistic. Stock valuations remain modest on a historical basis. The Fed is maintaining an easy money policy, making stocks attractive compared to bonds or other fixed income investments. All signs point to continued, gradual economic growth. Jacob Internet Fund Jacob Internet Fund returned 1.65% for the six months ended February 28, 2013, compared to the Nasdaq Composite Index, which returned 4.01%. Our lagging results were mainly caused by some of our larger positions’ weak price action, including Apple, Ellie Mae and Baidu. Our large position in Apple was by far the biggest culprit as investors continued to flee. While the valuation for this peerless company never got particularly taxing, the stock’s huge run over the past few years left it vulnerable to a correction.With concerns of slowing growth and increasing competition, investors took down the stock by about a third during this period. It’s been a painful experience, but we remain convinced that Apple’s business-and its stock - could be steady performers for quite some time. On a more positive note, another long-time holding of the portfolio was able to buck the sector weakness: Yahoo. Yahoo has been an undervalued stock for a while now, but has recently roared back to life under the guidance of its new CEO. While Marissa Mayer has made small strides in improving the health of the company’s core U.S. online advertising business, she is still aggressively looking to take advantage of their depth and global reach. In the meantime, the stock’s modest valuation is more than supported by its great success in Asia, with its Alibaba Group and Yahoo Japan investments. Two newcomers joined the portfolio in the period. We bought battered social and mobile game developer Zynga at a very attractive valuation as the company positions itself for a leading role in the online gambling market. We also bought popular customer review site Yelp, which has a well-established brand and a history of reviews that competitors will be hard-pressed to match. Jacob Small Cap Growth Fund Jacob Small Cap Growth Fund Investor Class was up 2.38% during the six months ended February 28, 2013, compared to the Russell 2000 Growth Index, which returned 11.44%. The underperformance was mainly caused by our large positions in Amarin and Cirrus Logic, a major Apple integrated-circuits supplier. Amarin’s stock fell on news that the company would go to market solo with its potential blockbuster drug Vascepa. Wall Street had been anticipating a quick sale to a major pharmaceutical company, so the news caused a significant sell-off. Despite the bumpy road, we still feel that this remains an extremely compelling stock, with the drug nearing a second FDA approval, broadening its potential market to several billion dollars, whether on its own or with a partner. 1 We added some new names in the period as well. Along with Zynga and Yelp (see above), we also bought Emeritus, one of the largest retirement community operators in the U.S.As more baby boomers retire, growth is accelerating for the company, which has seen both occupancy rates and rents rise. Jacob Micro Cap Growth Fund Jacob Micro Cap Growth Fund Institutional Class was up 6.02%, compared to 8.15% for the Russell Microcap Growth Index for the three month period ended February 28, 2013. Technology holdings, such as software-as-a service provider LogMeIn and retailers such as Tilly’s Inc., were major drags on performance. The Fund added Capital Senior Living, a retirement community operator that is growing aggressively through acquisitions. We also bought TearLab, a maker of diagnostic tools for dry eye that are being very well received by eye care practitioners. We also exited some poorly performing positions. We sold mobile marketing company Velti over concerns about the company’s financial practices. We cut Glu Mobile because it became increasingly tougher for the company to monetize its portfolio of games in a crowded mobile app space. (Both Jacob Internet Fund and Jacob Small Cap Growth Fund also sold these names.) Jacob Wisdom Fund Our conservatively-managed Jacob Wisdom Fund returned 4.93% for the six months ended February 28, 2013, compared to the benchmark S&P 500 Index, which returned 8.95%. Our usual goal is to capture close to the performance of the S&P 500 in an up-market, while investing in companies that are much less risky. We were shy of that goal in the period for two main reasons. The first reason is Apple (also addressed above). Many view Apple as a growth stock that is slowing, and, in any case, it is rare for us to own any technology stock in this portfolio. However, its recent dramatic price fall has presented us with a tremendous buying opportunity: a still-strong company with massive cash reserves, an attractive P/E multiple, (a valuation ratio of a company’s current share price to it’s per-share earnings) and now a healthy dividend yield to boot. Apple is now a top holding in the portfolio and we view it very positively for the long term. The second reason is the mortgage REIT sector, which as a group accounts for about 20% of our portfolio. These stocks had a rough time in the fourth quarter of 2012, due to the market digesting the ramifications of an aggressive easy money policy. In short, the Fed’s massive program of purchasing mortgage paper negatively impacted these REITs’ profits by shrinking the spreads between the funds that they borrow and the interest that they earn (even though it also strengthens their companies’ balance sheets by boosting the value of the bonds they hold). Investors temporarily shied away from these REITs on fears that their dividends would diminish. However, from January through March, the stocks have already rebounded very nicely. Going forward, we still view the sector positively. Looking at all of our Funds, we feel confident that the economic recovery is strengthening, and the environment for equities is extremely healthy. We continue to find opportunities at attractive valuations, and we are positioning each of our portfolios for long-term growth. We thank you for investing with us and look forward to a bright future together. Ryan Jacob Chairman and Chief Investment Officer Frank Alexander Portfolio Manager 2 Past performance is not a guarantee of future results. Must be accompanied or preceded by a prospectus. The opinions expressed above are those of the portfolio manager and are subject to change. Forecasts cannot be guaranteed. Mutual fund investing involves risk; loss of principal is possible.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.There are more specific risks inherent in investing in the Internet area, particularly with respect to smaller capitalized companies and the high volatility of Internet stocks. The Funds can invest in small-and mid-cap securities which involve additional risks such as limited liquidity and greater volatility.Investments in micro capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources. Micro cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price. In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Diversification does not assure a profit or protect against loss in a declining market. Fund holdings are subject to change and should not be construed as a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the schedule of investments for complete fund holdings information. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The NASDAQ Composite Index is a market capitalization weighted index that is designed to represent performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Russell 2000 Growth Index measures the performance of the small cap growth segment of the U.S. equity universe.It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. Equity market. It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values.It is not possible to invest directly in an index. Performance data reflects fee waivers and in the absence of these waivers performance would be reduced. The Funds are distributed by Quasar Distributors, LLC. 3 JACOB INTERNET FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2013 (as a percentage of total investments less securities lending) (Unaudited) 4 JACOB SMALL CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2013 (as a percentage of total investments) (Unaudited) 5 JACOB MICRO CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2013 (as a percentage of total investments) (Unaudited) 6 JACOB WISDOM FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2013 (as a percentage of total investments) (Unaudited) 7 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) Shares Value COMMON STOCKS % Internet-Commerce % Bottomline Technologies, Inc.* $ Ctrip.com International Ltd.—ADR*^ eBay Inc.* Expedia, Inc. iPass Inc.* Shutterfly, Inc.* Yelp! Inc.*(a) Internet-Infrastructure % Apple Computer, Inc. athenahealth Inc.*(a) Broadcom Corp.—Class A CEVA, Inc.* Cirrus Logic, Inc.* Cisco Systems, Inc. Cypress Semiconductor Corp.* Ellie Mae, Inc.* Immersion Corp.* InvenSense, Inc.*(a) IXIA* LogMeIn, Inc.* Red Hat, Inc.* Salesforce.com, Inc.* SanDisk Corp.* Silicon Image, Inc.* Sourcefire Inc.* Internet-Media % Baidu.com, Inc.—ADR*^ Geeknet, Inc.* Google Inc.* Jiayuan.com International Ltd.—ADR*^(a) SINA Corp.*^ Tencent Holdings Limited (HK) TripAdvisor Inc.* The accompanying notes are an integral part of these financial statements. 8 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Internet-Media—(Continued) % Yahoo! Inc.* $ Zynga Inc.* TOTAL COMMON STOCKS(Cost $22,646,868) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(b) TOTAL SHORT TERMINVESTMENT (Cost $994,435) PRINCIPAL INVESTMENTS PURCHASED WITH CASH Amount PROCEEDS FROM SECURITIES LENDING % Commercial Paper % $ Ottimo Funding LLC, 0.21%, Due 10/25/13(c) TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $643,686) TOTAL INVESTMENTS (Cost $24,284,989) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) All or portion of shares are on loan. (b) 7-day yield. (c) Illiquid security fair valued as delegated by the Jacob Funds’ Board of Directors. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. The accompanying notes are an integral part of these financial statements. 9 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % Bally Technologies, Inc.* $ DHX Media Ltd.*^ Multimedia Games Holding Co. Inc.* Zynga Inc.* Biotech & Pharmaceuticals % Achillion Pharmaceuticals Inc.* Akorn, Inc.* Amarin Corp. PLC—ADR*^ Celldex Therapeutics, Inc.* Curis, Inc.* NovaBay Pharmaceuticals, Inc.* Rigel Pharmaceuticals, Inc.* Synta Pharmaceuticals Corp.* Theravance, Inc.* Trius Therapeutics, Inc.* Energy-Exploration & Production % Carrizo Oil & Gas, Inc.* Magnum Hunter Resources Corp.* Oasis Petroleum Inc.* Triangle Petroleum Corp.* Energy-Infrastructure & Services % Chart Industries, Inc.* Financial % HomeTrust Bancshares, Inc.* Health Care Providers & Services % Emeritus Corp.* Industrial % ADA-ES, Inc.* MasTec, Inc.* Mistras Group, Inc.* The accompanying notes are an integral part of these financial statements. 10 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Medical Devices % Align Technology, Inc.* $ Derma Sciences, Inc.* DexCom, Inc.* Endologix, Inc.* Exact Sciences Corp.* STAAR Surgical Co.* Retail & Restaurants % The Finish Line, Inc. Shoe Carnival Inc. Steven Madden, Ltd.* Tilly’s Inc.—Class A* Technology-Hardware % Cardtronics, Inc.* CEVA, Inc.* Cirrus Logic, Inc.* Cypress Semiconductor Corp.* InvenSense, Inc.* IXIA* Technology-Software & Services % Bottomline Technologies, Inc.* Ellie Mae, Inc.* Immersion Corp.* Jiayuan.com International Ltd.—ADR*^ LogMeIn, Inc.* Shutterfly, Inc.* SINA Corp.*^ Sourcefire Inc.* SPS Commerce, Inc.* Yelp! Inc.* TOTAL COMMON STOCKS (Cost $13,345,159) The accompanying notes are an integral part of these financial statements. 11 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 (Unaudited) Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $402,032) TOTAL INVESTMENTS (Cost $13,747,191) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. PLCPublic Limited Company. The accompanying notes are an integral part of these financial statements. 12 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % DHX Media Ltd.*^ $ Multimedia Games Holding Co. Inc.* Biotech & Pharmaceuticals % Achillion Pharmaceuticals Inc.* Celldex Therapeutics, Inc.* Curis, Inc.* NovaBay Pharmaceuticals, Inc.* Rigel Pharmaceuticals, Inc.* Synta Pharmaceuticals Corp.* Trius Therapeutics, Inc.* Energy-Exploration & Production % Magnum Hunter Resources Corp.* Triangle Petroleum Corp.* Financial % HomeTrust Bancshares, Inc.* Food & Beverages % Reed’s, Inc.* Health Care Providers & Services % Capital Senior Living Corp.* Industrial % ADA-ES, Inc.* CECO Environmental Corp. Energy Recovery, Inc.* Mistras Group, Inc.* MYR Group Inc.* Team, Inc.* Medical Devices % Derma Sciences, Inc.* Endologix, Inc.* Exact Sciences Corp.* The accompanying notes are an integral part of these financial statements. 13 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Medical Devices—(Continued) % STAAR Surgical Co.* $ TearLab Corp.* Retail & Restaurants % Natural Grocers by Vitamin Cottage, Inc.* Shoe Carnival Inc. Tilly’s Inc.—Class A* Technology-Hardware % CEVA, Inc.* Silicon Image, Inc.* Technology-Software & Services % Bottomline Technologies, Inc.* Ellie Mae, Inc.* Immersion Corp.* iPass Inc.* Jiayuan.com International Ltd.—ADR*^ LogMeIn, Inc.* SPS Commerce, Inc.* TOTAL COMMON STOCKS (Cost $12,656,479) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $607,686) TOTAL INVESTMENTS (Cost $13,264,165) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 14 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) Shares Value COMMON STOCKS % Air Freight & Logistics % United Parcel Service, Inc. (UPS)—Class B $ Beverages % Anheuser-Busch InBev NV—ADR^ The Coca-Cola Co. Diageo plc—ADR^ Commercial Banks % Banco Latinoamericano de Comercio Exterior SA^ Commercial Services & Supplies % AutoZone, Inc.* The Sherwin-Williams Co. Verisk Analytics, Inc.—Class A* Consumer Finance % American Express Co. MasterCard, Inc.—Class A Visa Inc.—Class A Consumer Non-Cyclical % Lorillard, Inc. Philip Morris International Inc. Food & Staples Retailing % Costco Wholesale Corp. Wal-Mart Stores, Inc. Food Products % Mead Johnson Nutrition Co. Unilever NV—NY Shares—ADR^ Health Care Equipment & Supplies % Becton Dickinson & Co. The accompanying notes are an integral part of these financial statements. 15 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Health Care Equipment & Supplies—(Continued) % C.R. Bard, Inc. $ Hotels, Restaurants & Leisure % McDonald’s Corp. Insurance % 3 Berkshire Hathaway Inc.—Class A* The Chubb Corp. Machinery % Cummins Inc. The Toro Co. WABCO Holdings Inc.* Oil, Gas & Consumable Fuels % Exxon Mobil Corp. Southwestern Energy Co.* WPX Energy Inc.* Pharmaceuticals % Sanofi-Aventis—ADR^ Real Estate Investment Trusts (REITs) % American Capital Agency Corp. Annaly Capital Management Inc. Anworth Mortgage Asset Corp. Capstead Mortgage Corp. CYS Investments, Inc. Hatteras Financial Corp. MFA Financial, Inc. Technology Hardware & Software % Apple Computer, Inc. Textiles, Apparel & Luxury Goods % Coach, Inc. Kohl’s Corp. The accompanying notes are an integral part of these financial statements. 16 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Textiles, Apparel & Luxury Goods—(Continued) % Nike, Inc.—Class B $ TOTAL COMMON STOCKS (Cost $8,134,635) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $59,237) TOTAL INVESTMENTS (Cost $8,193,872) % OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % $ * Non Income Producing. ^ Foreign security valued in local currency, converted to U.S. Dollar daily. (a) 7-day yield. ADR American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 17 JACOB FUNDS INC. STATEMENTS OF ASSETS AND LIABILITIES February 28, 2013 (Unaudited) Jacob Jacob Small Cap Internet Fund Growth Fund Assets: Investments, at value (cost $24,284,989 and $13,747,191, respectively) $ $ Cash from securities lending broker (See Note 7) — Receivable for capital shares sold 50 Receivable for investments sold — Dividend Receivable Other assets Total Assets Liabilities: Payable for collateral received for securities loaned — Payable for securities purchased — Payable to Adviser Payable for distribution expenses (see Note 8) Payable for capital shares repurchased Accrued printing and mailing fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Capital Stock $ $ Accumulated net realized loss on investments ) ) Net unrealized appreciation (depreciation) on: Investments Foreign Currency — (8
